Fourth Court of Appeals
                                  San Antonio, Texas
                                    Thursday, April 2, 2015

                                      No. 04-14-00809-CR

                                  Ex Parte George GARCIA,
                                           Appellant

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2000CR5603W
                   The Honorable Andrew Wyatt Carruthers, Judge Presiding


                                         ORDER
        In this accelerated appeal, Appellant’s brief was due on March 30, 2015. See TEX. R.
APP. P. 38.6(a). On the due date, Appellant filed a first motion for extension of time to file the
brief until April 6, 2015, for an extension of seven days.
Appellant’s motion is GRANTED. Appellant must file the brief by April 6, 2015




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court